Citation Nr: 0600527	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty with the New Philippine 
Scouts from June 1946 to May 1947.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The service department has stated that the veteran had no 
recognized guerrilla service and was not a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.

3.  The veteran's alleged September 1944 stressor did not 
occur during a period of verified military service.  


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. 
§§ 101(2), 107, 1110, 1131, 1521(a), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.203, 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2003, 
rating decisions in May and July 2003, a statement of the 
case in February 2004, and a supplemental statement of the 
case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005), credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and an inservice stressor. If the claimed 
stressor is related to combat, and the evidence establishes 
that the veteran engaged in combat with the enemy, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  

The veteran has identified his alleged stressor as having 
occurred during combat in September 1944 when he served as a 
medic with guerrillas.  However, when VA requested 
verification of this service, the service department replied 
in June 2004 that the veteran had no recognized guerrilla 
service and was not a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  
The record shows that the veteran's service was from June 
1946 to May 1947.  Thus, even if the alleged September 1944 
event were presumed to have occurred, that event could not 
constitute a stressor for purposes of the appellant's claim 
for VA benefits because it happened prior to his service.  
Therefore, the Board finds that there is no incident during 
service recognized by the United States service department as 
qualifying for VA benefits, that could constitute a stressor 
for a finding of post-traumatic stress disorder which could 
be service-connected.

The Board notes that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including organized guerilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall be deemed to have been active military, 
naval, or air service for the purposes of benefits under 
38 U.S.C. Chapter 11, which includes service connection for 
diseases and injuries incurred in or aggravated by service.  
38 U.S.C.A. §§ 107(a), 1110 (West 2002).  However, the United 
States service department has certified that the appellant 
did not have service recognized as United States service or 
with recognized guerrillas during the period that he alleges 
that a stressful event occurred.

The United States Court of Appeals for Veterans Claims has 
held that VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  Further, service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed forces.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); Venturella v. Gober, 10 Vet. App. 340 (1997); 
Dacoron v. Brown, 4 Vet. App. 115 (1993).

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Therefore, entitlement to 
service connection for post-traumatic stress disorder must be 
denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for PTSD is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


